Citation Nr: 1420318	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, claimed to have been incurred during examination at a Department of Veterans Affairs (VA) facility. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the VA Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, claimed to have been incurred during examination at a VA facility.  

The Board notes that the RO, in adjudicating the Veteran's claim of entitlement to  compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, also considered whether the Veteran was entitled to service connection for his left knee disorder on direct and secondary bases in the November 2008 statement of the case.  The Veteran perfected his appeal in January 2009.  Thus, the Board has captioned the Veteran's claims herein to reflect consideration of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder, as well entitlement to service connection for a left knee disorder on direct and secondary bases.  

The Veteran was scheduled to testify before a Veterans Law Judge via video-conference at the RO on February 22, 2010.  However, the Veteran submitted a statement in February 2010, withdrawing his request for a hearing.  See 38 C.F.R.    §§ 20.702(e), 20.704(e) (2013). 

In February 2012, the Board remanded the appeal for further development and the case now returns for final appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through March 2014 and the Veteran's representative's April 2014 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the VA treatment records were associated with the record subsequent to the issuance of the most recent supplemental statement of the case in October 2012, the Board finds that such contain evidence that was previously of record and already considered by the agency of original jurisdiction (AOJ).  Specifically, such VA treatment records merely reflect a current diagnosis of a left knee disorder, i.e., degenerative joint disease with tricompartment syndrome, which was already of record.  Therefore, such newly associated records are irrelevant to the instant case and the Board may proceed with a decision at this time without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  An additional disability of the left knee did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

2.  A left knee disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).

2.  The criteria for establishing service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ .102, 3.303, 3.307, 3.309, 3.310 (2006), (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that, as relevant to the Veteran's claim for compensation under the provisions of § 1151, VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial unfavorable May 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate such claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Relevant to the Veteran's service connection claim, pursuant to the February 2012 Board remand, a February 2012 letter was sent that advised the Veteran of the evidence necessary to substantiate his claim on a secondary basis well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, both letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the February 2012 letter was provided to the Veteran subsequent to May 2007 rating decision, the AOJ readjudicated his claim in the October 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Mayfield, supra; Prickett, supra.

With respect to the direct aspect of the Veteran's service connection claim, the Board notes that the VCAA letters failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the direct aspect of the Veteran's claim was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the direct aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the November 2008 statement of the case and October 2012 supplemental statement of the case informed the Veteran that service connection may be granted for a disability which began in military service or was caused by some event or experience.  Such further advised him that, to establish service connection for a disability, the evidence must show: (1) an injury in military service or a disease that began in or was made worse during military service, an event in service causing injury or disease; (2) a current physical or mental disability, and; (3) a relationship between a current disability and an injury, disease, or event in service.  Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim of entitlement to service connection for a left knee disorder on a direct basis.  In this regard, in August 2012, the Veteran provided a statement regarding his in-service treatment for his left knee. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the direct aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records from South Mississippi Correctional Institute have been obtained and considered.  Pursuant to the February 2012 Board remand, the AOJ attempted to obtain any Veterans Health Administration (VHA) quality assurance records, as well as VA treatment records pertaining to the Veteran's intake, informed consent, or permission to conduct the March 2004 VA examination.  The AOJ was informed that all of the Veteran's records were destroyed during Hurricane Katrina.  While the AOJ has not issued a Formal Finding of Unavailability of the records, the Veteran and his representative was notified of the unavailability of such records in an October 2012 supplemental statement of the case.  Neither the Veteran nor his representative has responded or provided such records.  Additionally, in November 2012 the Veteran sent in his Supplemental Statement of the Case Response that he did not have any additional evidence to submit regarding these claims.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not further identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in September 2008 and an addendum opinion was obtained in November 2008.  The Board finds that such VA examination and accompanying opinion collectively are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board also finds that there was substantial compliance with the Board's prior remand directives.  In this regard, as noted, the Board remanded the case in February 2012 in order to provide the Veteran with proper VCAA notice regarding his service connection claim as well as obtain VA records relevant to intake, consent and permission for the March 2004 VA examination, and VHA quality assurance records.  As previously noted, a February 2012 letter provided the Veteran notification relevant to secondary service connection and there is no prejudice to the Veteran regarding the deficient notice pertaining to direct service connection.  Additionally, as previously discussed, the AOJ determined that the VA records and VHA quality assurance records were destroyed in Hurricane Katrina.  While the AOJ did not issue a formal finding of unavailability, the Veteran and his representative were notified of the unavailability of such records in the October 2012 supplemental statement of the case.  Finally, the AOJ readjudicated the Veteran's claim as directed by the Board in an October 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  38 U.S.C.A. § 1151 Claim

The Veteran contends that he sustained an additional left knee disorder as a result of falling on his left knee during a March 2004 VA examination that was conducted to evaluate the nature and severity of his service-connected spine disability. 

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013).  VA considers each involved body part or system separately.  Id.  

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119   (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, for the reasons and bases below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for claimed additional disability of the left knee due to a fall during the March 2004 VA examination, as the evidence does not show that this fall is an actual cause of any additional disability of the left knee.  See Viegas, 705 F.3d 1380; 38 C.F.R. § 3.361(c)(1); see also 38 U.S.C.A. § 1151(a).

The only treatment records prior to the March 2004 VA examination referencing the Veteran's left knee are his service treatment records, which document that he was seen on several occasions for left knee pain.  Left knee patellofemoral syndrome was diagnosed.

On March 2004, the Veteran underwent an evaluation to assess the current nature and severity of his service-connected spine disability.  During the examination, while flexing forward, the examiner noted that the Veteran demonstrated a slow controlled fall to the floor.  The examiner noted that he was supporting the Veteran by the arm as he fell down.  He noted that a guard was on the other side of the Veteran who helped him back up to his feet.  The Veteran indicated that he had a dizzy spell; however, he denied any injury.  The examiner noted that the Veteran was able to proceed with the examination without difficulty.  At the conclusion of the examination, the Veteran reiterated that he was not injured due to the fall.

On a September 2005 Correctional Medical Service Progress note, the Veteran reported that he twisted his left knee about two to three weeks prior and that he had been experiencing pain on and off.  He indicated that occasionally his left knee gives out; however, he had not experienced a fall as of yet.  The assessment was left knee pain.  An X-ray revealed tricompartmental degenerative joint disease with evidence of severe chondromalacia and probable osteocartilaginous loose bodies.  Significantly, the Veteran reported that he had experienced severe left knee pain since 1981.

On September 2008 VA examination, the Veteran reported left knee pain that began in September 2005.  He indicated that he sustained a fall in March 2004; however, he does not remember having any left knee pain at the time.  Upon physical examination and review of the Veteran's file, the examiner diagnosed left knee severe degenerative joint disease with osteochondral loose bodies.  The examiner noted that the Veteran's knee condition began well after the reported fall in March 2004.  The examiner stated that, at the time of the Veteran's fall, it does seem that this event was not reasonably foreseeable and that, by report, everyone acted appropriately.  He noted that the Veteran's condition was evaluated in September 2005 and appeared to be a chronic condition and not the result of a traumatic injury.  

On November 2008 addendum opinion, the examiner noted that the Veteran's current left knee condition was less likely than not caused from his fall during the March 2004 VA examination.  The examiner opined that he believed that the Veteran's left knee condition was chronic and not a result from a single fall in 2004.  The examiner reiterated that, from his review of the records, there appeared to be no negligence, carelessness, lack of proper skill or judgment; and it did not appear to be a reasonably foreseeable event.  Furthermore, the examiner noted that the Veteran did not complain of knee pain at the time of the event, and that the Veteran was seen in 2005 with left knee pain, diagnosed with severe tricompartmental degenerative joint disease.  The examiner reiterated that the Veteran's current severe left knee disability would not occur from an acute injury several months prior, as it was more of a chronic condition.

In an August 2012 statement, the Veteran contends that, during the 2004 medical examination he was still a state prisoner and, therefore as a prisoner, he had to be transferred without his knowledge.  He indicated that he did not consent.  In April 2014, the Veteran's representative reiterated the Veteran's contentions that he did not consent, and therefore the benefit should be granted.

The evidence shows that, in the course of an examination to evaluate his service-connected spine disability, the Veteran fell down.  Additionally, the Board acknowledges that the VA examiner reported that the Veteran's fall did not appear to be a reasonably foreseeable event.  The Board finds, however, that this claim must fail as the evidence does not show that the Veteran has incurred a "qualifying additional disability" of the left knee, as required by governing law and regulation.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361. 

In this regard, the Board notes that, immediately after the fall, the Veteran denied any injury and was able to proceed with the remainder of the examination without difficulty.  Moreover, his first complaint subsequent to the March 2004 examination referencing his left knee was in September 2005 when he was seen at the correctional facility.  During that visit, he reported that he twisted his left knee 2-3 weeks prior.  X-ray revealed left knee arthritis with loose bodies.  He did not report that he fell and hurt his left knee in March 2004 during a VA examination.

The September 2008 VA examiner opined that the Veteran's current left knee disability was a chronic disorder and was not a result of a single fall.  Additionally, the examiner noted that, upon review of the record, it appeared as if everyone acted appropriately, and that there was no negligence, carelessness, lack of proper skill or judgment.  Moreover, the examiner noted that the Veteran did not complain of knee pain at the time of the event.  The Board finds that this medical opinion is competent and highly probative.

The Veteran has not presented or identified any medical evidence refuting the VA examiner's unfavorable conclusions.  The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as injury to his left knee after a fall.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  The Board notes, however, to the effect that the Veteran is claiming his current left knee disorder as additional disability sustained as a result of the fall, as the Veteran does not possess the requisite knowledge regarding the inner workings of arthritis, he is not competent to render an opinion regarding the arthritis as the additional disability sustained from the single fall in March 2004.  Therefore, the Board accords the Veteran's statements regarding the etiology of his left knee arthritis no probative value, as he is not competent to opine on such a medically complex question. 

The Board notes the Veteran's and his representative's contention that at the time of the March 2004 VA examination he was a prisoner that was transported by the prison authorities, and therefore he did not consent or give his permission for the examination.  While any intake records, to include an informed consent for examination pertinent to the March 2004 VA examination appear to have been destroyed, the Board notes that the March 2004 VA examination was performed pursuant to the July 2003 Board remand in order to evaluate the current status of the Veteran's service-connected spine disability, to which he claimed had increased in severity.  Furthermore, in September 2002 correspondence, the Veteran indicated that he wanted a medical evaluation for his service-connected back as the pain was getting worse.  Consequently, the Board finds that based on the facts that he filed a claim for an increase, and he actually asked for a medical examination, it would be reasonable to presume that he would consent to a VA examination to evaluate the service-connected spine disability.

In the absence of demonstrated additional disability of the left knee based on carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable; the Board therefore finds that the preponderance of the evidence is against the claim of entitlement to § 1151 compensation for additional disability of the left knee due to a fall during the March 2004 VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.

III.  Service Connection Claim

The Veteran also claims that he has a left knee disorder as a result of his military service, or, in the alternative, as secondary to his service-connected spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Lay evidence is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran was seen on several occasions for left knee pain during service.  Indeed April 1981, May 1981, June 1981, and August 1981 service treatment records document the Veteran's complaints of left knee pain.  An April 1981 record documents the Veteran's report of "no trauma."  A May 1981 record documents the Veteran's report of no direct trauma, however, he did fall off a log onto his knee.  The left knee was essentially noted to be normal and left knee strain was diagnosed.  A June 1981 physical therapy consultation record documents probable patellofemeral pain syndrome.  An August 1981 treatment record notes that the Veteran's left knee was stable with no appearance of trauma.  On June 1982 examination for medical discharge, there were no noted left knee complaints, and clinical evaluation of the Veteran's lower extremities was normal.

On an April 1983 VA examination, there is no mention of left knee disability.  Rather, the first post-service reference to the left knee was on a September 2005 correctional medical service progress note.  The Veteran reported that he twisted his left knee about two to three weeks prior and that he had been experiencing pain on and off.  He indicated that occasionally his left knee gives out; however, he had not experienced a fall as of yet.  The assessment was left knee pain.  An X-ray revealed tricompartmental degenerative joint disease with evidence of severe chondromalacia and probable osteocartilaginous loose bodies.  At the time of the X-ray, the Veteran reported that he had experienced severe left knee pain since 1981.

As previously reported, the Veteran underwent a VA examination in September 2008.  He reported that his left knee pain began in September 2005.  During that evaluation, degenerative arthritis was diagnosed.  The Veteran reported that he currently experiences left knee pain every day.  Physical examination revealed tenderness to palpation, mild instability, and painful range of motion.  The examiner opined that the Veteran's current left knee degenerative arthritis was less likely than not a result of or worsened by his service-connected spine disability.  The examiner noted, if anything, the Veteran's lumbar spine condition would limit his activity and actually decrease the amount of stress and activity he places on his left knee, given the amount of back pain the Veteran has.  The examiner stated that he believed that the more active the Veteran is the worse it would make his left knee, not the other way around.

On November 2008 addendum opinion, the examiner noted that the Veteran does have severe tricompartmental knee arthritis with loose bodies, and that he did complain of some knee pain during active duty and was diagnosed with patellofemoral syndrome.  The examiner noted, however, given the multiple factors that go into degenerative joint disease and a diagnosis only of patellofemoral syndrome while in the military without significant injury or operation, it was less likely than not that the Veteran's current left knee condition was a direct result of his active duty or as a result of his patellofemoral syndrome.  The examiner noted that the Veteran's arthritis is not just in the patellofemeral joint, but in the medial and lateral compartment and has loose bodies both anteriorly and posteriorly in the knee.  The examiner stated that degenerative joint disease can be caused by trauma as well as genetic and idiopathic factors.

The Board finds that the opinions offered by the VA examiner in September 2008 and November 2008 are entitled to great probative weight.  In this regard, the Board notes that the VA examiner offered etiological opinions as to the claimed disorder and based his conclusions on a prior September 2008 interview with the Veteran, review of the record, to include relevant service treatment records concerning the Veteran's left knee, and a full examination (which was conducted in September 2008).  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinions regarding the etiology of the Veteran's left knee disorder.

The Board has first considered whether service connection is warranted for the Veteran's left knee disorder on a presumptive basis.  However, the record fails to show that the Veteran's left knee manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in April 1983.  Additionally, as will be further discussed herein, he has not provided a credible account of a continuity of left knee symptomatology.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for a left knee disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, Walker, supra.

The Veteran has also offered his contentions that his left knee disorder is due to service, to include his noted complaints therein, or has been caused or aggravated by his service-connected spine disability.  The Board notes, however, the question of causation and aggravation of a musculoskeletal disorder of the knee, to include degenerative joint disease, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has merely offered conclusory statements regarding the etiology of his left knee disorder.  See Waters, supra.

Additionally, to the extent that the Veteran has contended that he has experienced left knee symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran reported in September 2005 prior to left knee X-ray that he has experienced left knee pathology since 1981.  However, he reported during the September 2005 examination that experienced left knee pain 2-3 weeks prior.  Finally, he reported during the September 2008 VA examination that he did not begin to experience left knee pain until September 2005.

In the instant case, the Board finds the Veteran's report prior to X-ray in September 2005 regarding severe left knee pain since 1981 to be not credible as it is inconsistent with the other evidence, to include his other statements, of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   

In this regard, on the June 1982 medical discharge examination, there is no noted report of left knee disability and clinical evaluation of his lower extremities are normal, on August 1983 VA examination, the Veteran did not report any left knee  complaints and there was no noted knee pathology.  Likewise, at his September 2008 VA examination, the Veteran reported experiencing left knee symptoms since 2005, which was 22 years after his service discharge in April 1983.  Furthermore, treatment records do not show any treatment for a left knee disorder prior to 2005.  

Finally, the Board observes that the Veteran has previously filed a claim for service connection for his spine prior to the instant claim, received in June 2006, but did not mention his left knee.  Therefore, any Veteran's report that he has experienced left knee symptoms since service (1981) is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertion of continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statement regarding continuity of left knee symptomatology to be not credible.  

Therefore, the Board finds that the Veterans' left knee disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected spine disability.  Consequently, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder is denied. 

Service connection for a left knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


